Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendments filed on 10/07/2021.
Claims 6 and 8 are currently amended.
Claims 17-20 have been newly added.
Claims 1-20 are currently pending and have been examined.
Claims 1-20 are currently rejected.
This action is made FINAL.
Response to Arguments
Applicant’s arguments with respect to claims 1, 6, and 8 have been considered but are not persuasive. Applicant’s arguments appear to be directed to the assertion that the system of Rasmussen does not transmit instruction to the mobile robots but only transmits status information which then allows the mobile robots to make their own determinations. While that is one of the two methods of control described by Rasmussen, Rasmussen also teaches “From each washer 118 the vehicle 150 receives data, directly or indirectly via a main control unit, preferably by wireless communication and preferably continuously, representing information about the status of the washing cycle carried out by the respective washer 118. Based on this information the on-board control device OBCD directs, or is instructed to direct, the vehicle 150 across the floor towards a washer 180 which is either ready to receive the basket 116, or which first will be ready to receive the basket 116, following which the 
Rasmussen also teaches the newly added claims which have been added into the rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1, 2, 5, 14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen (U.S. Pat. No. 10716870) in view of Hormann (NPL, Carousel Port).
Regarding Claim 1:
	Rasmussen teaches:
A method for processing racks in a workspace having a soiled area and a clean area isolated from the soiled area (The invention relates to a facility which has a dirty facility area and an adjacent clean facility area, baskets for receiving the dirty articles, and a wall separating the dirty area from the clean area [abstract]), the method comprising:
transmitting a pick up request from a loading station to a computer system (a human operator inputs a requests into the first type control device arranged at a pre-processing station [col 4, lines 26-28]), the pick up request requesting pick up of a full rack from the loading station (such as to summon one of the vehicles in the dirty area to arrive into a position at an adjacent one of the pick-up points [col 4, lines 28-31]; whereby there is a shifting of a basket containing the articles to be washed to the platform of the vehicle arrived at the pick-up point [col 4, lines 34-36]);
and determining whether an inactivation apparatus is available for processing the full rack, wherein if an inactivation apparatus is available, then transmitting instructions from the computer system to a first robot located in the soiled area to pick up the full rack from the loading station and transport the full rack to the available inactivation apparatus (From each washer 118 the vehicle 150 , and if the inactivation apparatus is not available, then transmitting instructions from the computer system to the first robot to pick up the full rack from the loading station and transport the full rack to a first buffer storage (is instructed to direct, the vehicle 150 across the floor towards a washer 180 which is either ready to receive the basket 116, or which first will be ready to receive the basket 116, following which the vehicle 150 moves to the position shown in FIG. 3b in front of that washer 118. When the washer 118 is ready to receive the basket 116 [col 6, lines 60-65]; examiner notes that by directing the vehicle towards the washer that is to be available the soonest represents a buffer storage.),
Rasmussen does not teach, however Hormann teaches:
and drop off the full rack at the first buffer storage (first robot (above drop-off buffer) lowers the full bin (rack) into the drop-off buffer (first buffer storage)),
the first buffer storage being separate and distinct from the first robot (first robot lowers bin into separate and distinct drop-off buffer zone).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Rasmussen to include the teachings as taught by Hormann to 
Regarding Claim 2:
Rasmussen in view of Hormann, as shown above, discloses all the limitations of claim 1, upon which this claim is dependent.
	Rasmussen further teaches:
determining whether an inactivation apparatus is available for processing the full rack (From each washer 118 the vehicle 150 receives data, directly or indirectly via a main control unit, preferably by wireless communication and preferably continuously, representing information about the status of the washing cycle carried out by the respective washer 118. [col 6, lines 54-58]) and whether the full rack is located at the first buffer storage (Based on this information the on-board control device OBCD directs, or is instructed to direct, the vehicle 150 across the floor towards a washer 180 which is either ready to receive the basket 116, or which first will be ready to receive the basket 116 [col 6, lines 58-62]; examiner notes that by previously directing the vehicle to the washer 180 that would next be available the system would be able to remember that there is a rack waiting in the buffer storage), wherein if the inactivation apparatus is available and the full rack is located at the first buffer storage, transmitting instructions from the computer system to the first robot to pick up the full rack from the first buffer storage (examiner notes that in the art shown, the buffer storage space is right next to the washer, however as shown below the vehicle is able to move the rack from the vehicle waiting in the buffer storage area into the washer 180) and transport the full rack to the available inactivation apparatus (Based on this information the on-board control device OBCD directs, or is instructed to direct, the vehicle 150 across the floor towards a washer 180 which is either ready to receive the basket 116, or which first will be ready to receive the basket 116, following which the vehicle 150 moves to the position shown in FIG. 3b in front of that washer 118. When the washer 118 is ready to receive the basket 116 the basket shifting device of the vehicle 150 engages the basket 116 and pushes it off the loading platform structure 172, preferably fully into correct position inside the washer 118 such that standard washers 118 without any basket shifting capability may be used. [col 6, line 54 - col 7, line 3]).
Regarding Claim 5:
Rasmussen in view of Hormann, as shown above, discloses all the limitations of claim 1, upon which this claim is dependent.
	Rasmussen further teaches:
determining whether an empty rack pick up request has been received from the unloading station for a pick up of an empty rack at the unloading station (fic 2c; using third type control devices 105' (not shown in details) also allowing manual input of requests by the operators 101 and located at the processing stations 115'' in the clean area C. [col 10, lines 39-46]), wherein if the empty rack pick up request has been received from the unloading station, then transmitting instructions from the computer system to a second robot located in the clean area to pick up the empty rack at the unloading station (fig. 2c; As shown in FIG. 2c one or more further unmanned vehicles 150' are preferably in a similar manner requested to travel on the floor of the clean area C from the outlet opening/extraction doors of the  and transport the empty rack to a return line for returning the empty rack to the soiled area (fig. 2c; a vehicle can be seen returning rack 116 back to dirty area).
Regarding claim 14:
Rasmussen in view of Hormann, as shown above, discloses all the limitations of claim 1, upon which this claim is dependent.
	Hormann further teaches:
the first buffer storage comprises at least one of a table or a shelf (drop-off buffer is made out of a walled shelf that the bin is deposited into.).
Regarding Claim 17:
Rasmussen in view of Hormann, as shown above, discloses all the limitations of claim 1, upon which this claim is dependent.
	Rasmussen further teaches:
wherein the computer system is separate and distinct from the robot (From each washer 118 the vehicle 150 receives data, directly or indirectly via a main control unit, preferably by wireless communication and preferably continuously, representing information about the status of the washing cycle carried out by the respective washer 118. Based on this information the on-board control device OBCD directs, or is instructed to direct, the vehicle 150 [col 6, lines 54-60]; examiner notes that it can be reasonably inferred that the “main control unit” is separate and distinct from the robot since it is meant to communicate and connect all the washers and robots and communicated though wireless transmissions, which would not be required if it were integral to the robot.).
Regarding Claim 19:
Rasmussen in view of Hormann, as shown above, discloses all the limitations of claim 1, upon which this claim is dependent.
	Rasmussen further teaches:
wherein transmitting instructions comprises wirelessly transmitting the instructions (From each washer 118 the vehicle 150 receives data, directly or indirectly via a main control unit, preferably by wireless communication and preferably continuously, representing information about the status of the washing cycle carried out by the respective washer 118. Based on this information the on-board control device OBCD directs, or is instructed to direct, the vehicle 150 [col 6, lines 54-60]; examiner notes that if the robot is “instructed to direct” that command must come from the main control unit as that is the only other device directly communicating with the robot.).
Claims 3, 4, 6, 8, 11-13, 15-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen (U.S. Pat. No. 10716870) in view of Hormann (NPL, Carousel Port) in further view of Jin (NPL, Dynamic Scheduling of Mobile-Robotic Warehouse Logistics System).
Regarding Claim 3:
Rasmussen in view of Hormann, as shown above, discloses all the limitations of claim 1, upon which this claim is dependent.
	Rasmussen further teaches:
determining whether a processing cycle of the inactivation apparatus is complete (From each washer 118 the vehicle 150 receives data, directly or indirectly via a main  and [whether storage is available at an unloading station], wherein if the processing cycle of the inactivation apparatus is complete and storage is available at the unloading station, then transmitting instructions from the computer system to a second robot located in the clean area to pick up the full rack from the inactivation apparatus and transport the full rack to the unloading station (fig. 2c; As shown in FIG. 2c one or more further unmanned vehicles 150' are preferably in a similar manner requested to travel on the floor of the clean area C from the outlet opening/extraction doors of the washers 118 upon conclusion of a washing cycle, using third type control devices 105' (not shown in details) also allowing manual input of requests by the operators 101 and located at the processing stations 115'' in the clean area C. [col 10, lines 39-46]), and if the processing cycle of the inactivation apparatus is complete (upon conclusion of a washing cycle [col 10, lines 39-46]) and [storage is not available at the unloading station, then transmitting instructions from the computer system to the second robot to pick up the full rack from the inactivation apparatus and transport the full rack to a second buffer storage].
Rasmussen in view of Hormann does not teach, however Jin teaches:
determining… whether storage is available at an unloading station (q : the length of waiting queue of sorting station k [page 2861, section 3])
storage is not available at the unloading station (Each sorting station or filling station can only service one robot at a time. If another robot wants to be serviced at an , then transmitting instructions to a robot to pick up the rack from the inactivation apparatus and transport the rack to a buffer storage (If another robot wants to be serviced at an occupied station, it must wait in line out of the station. Every station services robot according to the first come first service order acceptance and the sorting station keeps 7 orders limit. [page 2861, section 3])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Rasmussen in view of Hormann to include the teachings as taught by Jin to aid in increased logistical efficiency because “Fully reactive scheduling can carry on real-time response to unexpected events. Besides, the scheduling process will not become chaotic or out of control because of frequent modification, so it is widely used in the field of scheduling.” [page 2860, section 1]
Regarding Claim 4:
	Rasmussen in view of Hormann, as shown above, discloses all the limitations of claim 1, upon which this claim is dependent.
	Rasmussen further teaches:
wherein if the full rack is located at the second buffer storage, then transmitting instructions from the computer system to a second robot located in the clean area to pick up the full rack from the [second buffer storage] and transport the full rack to an unloading station (As shown in FIG. 2c one or more further unmanned vehicles 150' are preferably in a similar manner requested to travel on the floor of the clean area C from the outlet opening/extraction doors of the washers 118 upon conclusion of a washing cycle, using third type control devices 105' (not shown .
Rasmussen in view of Hormann does not teach, however Jin teaches:
determining whether the full rack is located at a second buffer storage (Each sorting station or filling station can only service one robot at a time. If another robot wants to be serviced at an occupied station, it must wait in line out of the station. Every station services robot according to the first come first service order acceptance and the sorting station keeps 7 orders limit. [page 2861, section 3]; q : the length of waiting queue of sorting station k [page 2861, section 3]),
second buffer storage (waiting queue of sorting station k [page 2861, section 3])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Rasmussen in view of Hormann to include the teachings as taught by Jin to aid in increased logistical efficiency because “Fully reactive scheduling can carry on real-time response to unexpected events. Besides, the scheduling process will not become chaotic or out of control because of frequent modification, so it is widely used in the field of scheduling.” [page 2860, section 1]
Regarding Claim 6:
	Rasmussen teaches:
A method for processing racks in a workspace having a soiled area and a clean area isolated from the soiled area (The invention relates to a facility which has a dirty facility area and an adjacent clean facility area, baskets for receiving the dirty articles, and a wall separating the dirty area from the clean area [abstract]), the method comprising: 
obtaining status information indicating whether an inactivation apparatus has completed a processing cycle (From each washer 118 the vehicle 150 receives data, directly or indirectly via a main control unit, preferably by wireless communication and preferably continuously, representing information about the status of the washing cycle carried out by the respective washer 118. [col 6, lines 54-58]), and [determining whether storage is available at an unloading station], 
wherein if the processing cycle of the inactivation apparatus is complete and storage is available at the unloading station, then transmitting instructions from a computer system to a robot to pick up a rack from the inactivation apparatus and transport the rack to the unloading station (fig. 2c; As shown in FIG. 2c one or more further unmanned vehicles 150' are preferably in a similar manner requested to travel on the floor of the clean area C from the outlet opening/extraction doors of the washers 118 upon conclusion of a washing cycle, using third type control devices 105' (not shown in details) also allowing manual input of requests by the operators 101 and located at the processing stations 115'' in the clean area C. [col 10, lines 39-46]), 
and if the processing cycle of the inactivation apparatus is complete (upon conclusion of a washing cycle [col 10, lines 39-46]) and [storage is not available at the unloading station], then transmitting instructions from the computer system to a robot to pick up the rack from the inactivation apparatus (From each washer 118 the vehicle 150 receives data, directly or indirectly via a main control unit, preferably by wireless communication and preferably continuously, representing information about the status of the washing cycle carried out by the respective washer  [and transport the rack to a buffer storage],
Rasmussen does not teach, however Hormann teaches:
and drop off the rack at the buffer storage (first robot (above drop-off buffer) lowers the full bin (rack) into the drop-off buffer (first buffer storage)),
the buffer storage being separate and distinct from the robot (first robot lowers bin into separate and distinct drop-off buffer zone).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Rasmussen to include the teachings as taught by Hormann to “ensure it always full of ready bins” [AutoStore, 1st paragraph] to maximize efficiency and allow the robots to perform other tasks instead of waiting with the racks.
Rasmussen in view of Hormann does not teach, however Jin teaches:
determining whether storage is available at an unloading station (q : the length of waiting queue of sorting station k [page 2861, section 3])
storage is not available at the unloading station (Each sorting station or filling station can only service one robot at a time. If another robot wants to be serviced at an occupied station [page 2861, section 3]), then transmitting instructions from the computer system to the robot to pick up the rack from the inactivation apparatus, transport the rack to a buffer storage (If another robot wants to be serviced at an occupied station, it must wait in line out of the station. Every station 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Rasmussen in view of Hormann to include the teachings as taught by Jin to aid in increased logistical efficiency because “Fully reactive scheduling can carry on real-time response to unexpected events. Besides, the scheduling process will not become chaotic or out of control because of frequent modification, so it is widely used in the field of scheduling.” [page 2860, section 1]
Regarding Claim 8:
	Rasmussen teaches:
A method for processing racks in a workspace having a soiled area and a clean area isolated from the soiled area, wherein the racks are processed by a rack processing system (The invention relates to a facility which has a dirty facility area and an adjacent clean facility area, baskets for receiving the dirty articles, and a wall separating the dirty area from the clean area [abstract]) including: 
a loading station in the soiled area for loading racks (fig. 2a, processing station 115 in dirty area D for loading baskets 116) with soiled medical instruments (trays with dirty medical devices [col 1, line 34);
a first buffer storage in the soiled area for storing racks loaded (direct, the vehicle 150 across the floor towards a washer 180 which is either ready to receive the basket 116, or which first will be ready to receive the basket 116, following which the vehicle 150 moves to the position shown in fig. 3b in front of that washer 118. [col 6, lines 60-64]; examiner notes that by directing the vehicle towards the washer that is to with soiled medical instruments (trays with dirty medical devices [col 1, line 34);
at least one inactivation apparatus (fig. 2a, washer 118) for carrying out an inactivation procedure on racks (fig. 2a, basket 116) loaded with soiled medical instruments (processes the used surgical instruments and other types of re-usable medical devices to bring them from a "dirty" or contaminated state to a washed/disinfected state [col 1, lines 27-30]), said at least one inactivation apparatus having a loading side in the soiled area and an unloading side in the clean area (the washers having an inlet opening in the dirty area and an outlet opening for washed articles in the clean area [abstract]);
a rack return line (fig. 2a and 3c, conveyor 120) for returning racks from the clean area to the soiled area (at passage 112 for moving racks from clean side C to dirty side D), said rack return line having a loading side in the clean area and an unloading side in the soiled area (a conveyor 120 at passage 112, see FIG. 3c [col 7, line 11]);
a first robot located in the soiled area for transporting racks between a plurality of locations (fig. 2a, vehicle 150 in dirty area D, table 115, washers 118, conveyor 120 in passage 112) that include two or more of the following: (i) the loading station (fig. 2a, vehicle 150 in dirty area D, table 115), (ii) the first buffer storage (pick-up point WP-0, which may represent a waiting position [col 7, lines 9-10]; direct, the vehicle 150 across the floor towards a washer 180 which is either ready to receive the basket 1 16, or which first will be ready to receive the basket 1 16, following which the vehicle 150 moves to the position shown in fig. 3b in front of , (iii) the inactivation apparatus (fig. 2a, washers 118), and (iv) the rack return line (fig. 2a, conveyor 120 in passage 112);
an unloading station in the clean area (fig. 2a and 2c, processing stations 115'' in clean area C) for unloading medical instruments from racks processed by the inactivation apparatus (As shown in FIG. 2c one or more further unmanned vehicles 150' are preferably in a similar manner requested to travel on the floor of the clean area C from the outlet opening/extraction doors of the washers 118 upon conclusion of a washing cycle, using third type control devices 105' (not shown in details) also allowing manual input of requests by the operators 101 and located at the processing stations 115'' in the clean area C. [col 10, lines 39-46]);
a second buffer storage in the clean area for storing racks loaded with medical instruments processed by the inactivation apparatus (fig. 2c; pick-up point WP-0, which may represent a waiting position [col 7, lines 9-10]; examiner notes  vehicle 150 would be capable of waiting in the area it unloads the washer as shown by outlines until a processing station 115'' was available similar as to what is described on the dirty side in which the vehicle moves to the washer that will be available first);
and a second robot located in the clean area for transporting racks between a plurality of locations that include (fig. 2a and 2c, unmanned vehicle 150' in clean area C):
(i) the inactivation apparatus (fig. 2a, washers 118), (ii) the unloading station (fig. 2c processing stations 115''), (iii) the second buffer storage (pick-up point WP-0, , and (iv) the rack return line (fig. 2a, conveyor 120 in passage 112), 
a computer system communicatively coupled to the first robot and the second robot (From each washer 118 the vehicle 150 receives data, directly or indirectly via a main control unit, preferably by wireless communication and preferably continuously, representing information about the status of the washing cycle carried out by the respective washer 118. Based on this information the on-board control device OBCD directs, or is instructed to direct, the vehicle 150 [col 6, lines 54-60]; examiner notes that if the robot is “instructed to direct” that command must come from the main control unit as that is the only other device directly communicating with the robot.), said method (method for the processing of dirty surgical instruments [col 1, line 17]) comprising: 
generating a pick up request from the loading station requesting pick up of a rack from the loading station (a human operator inputs a requests into the first type control device arranged at a pre-processing station such as to summon one of the vehicles in the dirty area to arrive into a position at an adjacent one of the pick-up points [0023]; whereby there is a shifting of a basket containing the articles to be washed to the platform of the vehicle arrived at the pick-up point [col 4, lines 26-36]), and determining whether an inactivation apparatus is available for processing the rack (From each washer 118 the vehicle 150 receives data, directly or indirectly , 
wherein if the inactivation apparatus is available, transmitting instructions from the computer system to the first robot to pick up the rack from the loading station and transport the rack to the inactivation apparatus that is available (Based on this information the onboard control device OBCD directs, or is instructed to direct, the vehicle 150 across the floor towards a washer 180 which is either ready to receive the basket 116, or which first will be ready to receive the basket 116, following which the vehicle 150 moves to the position shown in fig. 3b in front of that washer 118. [col 6, lines 54-64]), 
and if the inactivation apparatus is not available, transmitting instructions from the computer system to the first robot to pick up the rack from the loading station (Based on this information the onboard control device OBCD directs, or is instructed to direct, the vehicle 150 across the floor towards a washer 180 which is either ready to receive the basket 116, or which first will be ready to receive the basket 116, following which the vehicle 150 moves to the position shown in fig. 3b in front of that washer 118. [col 6, lines 54-64]), transport the rack to the first buffer storage (pick-up point WP-0, which may represent a waiting position [col 7, lines 9-10]; examiner notes that by directing the vehicle towards the washer that is to be available the soonest represents a buffer storage.);
obtaining status information indicating whether an inactivation apparatus has completed a processing cycle (From each washer 118 the vehicle 150 receives data, , and [determining whether storage is available at an unloading station], wherein if the processing cycle of the inactivation apparatus is complete and storage is available at the unloading station, then transmitting instructions from the computer system to a robot to pick up a rack from the inactivation apparatus and transport the rack to the unloading station (fig. 2c; As shown in FIG. 2c one or more further unmanned vehicles 150' are preferably in a similar manner requested to travel on the floor of the clean area C from the outlet opening/extraction doors of the washers 118 upon conclusion of a washing cycle, using third type control devices 105' (not shown in details) also allowing manual input of requests by the operators 101 and located at the processing stations 115'' in the clean area C. [col 10, lines 39-46]), and if the processing cycle of the inactivation apparatus is complete (upon conclusion of a washing cycle [col 10, lines 39-46]) and [storage is not available at the unloading station,] then transmitting instructions from the computer system to a robot to pick up the rack from the inactivation apparatus (The vehicle 150 without basket may then move to a pick-up point WP-x at another table 115, if already summoned by an operator 101, or to another pick-up point WP-0, which may represent a waiting position, such as at a conveyor 120 at passage 112, see FIG. 3c, for either loading a clean basket 116 for subsequent delivery to a table 115 if so requested by an operator 101, or for moving—unloaded—from the waiting position WP-0 to a table 115 when so requested to, in order to move another filled basket 116  [and transport the rack to a buffer storage].
	Rasmussen does not teach, however Hormann teaches:
and drop off the rack at the first buffer storage (first robot (above drop-off buffer) lowers the full bin (rack) into the drop-off buffer (first buffer storage)),
the first buffer storage being separate and distinct from the first robot (first robot lowers bin into separate and distinct drop-off buffer zone); 
and drop off the rack at the second buffer storage (active bin is rotated into the pickup buffer zone (second buffer zone)),
the second buffer storage being separate and distinct from the second robot (second robot raises bin from separate and distinct drop-off buffer zone).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Rasmussen to include the teachings as taught by Hormann to “ensure it always full of ready bins” [AutoStore, 1st paragraph] to maximize efficiency and allow the robots to perform other tasks instead of waiting with the racks.
Rasmussen in view of Hormann does not teach, however Jin teaches:
determining whether storage is available at an unloading station (q : the length of waiting queue of sorting station k [page 2861, section 3])
storage is not available at the unloading station (Each sorting station or filling station can only service one robot at a time. If another robot wants to be serviced at an occupied station [page 2861, section 3]), then transmitting instructions from the computer system to a robot to pick up the rack from the inactivation apparatus and transport the rack to a buffer storage (If another robot wants to be serviced at 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Rasmussen in view of Hormann to include the teachings as taught by Jin to aid in increased logistical efficiency because “Fully reactive scheduling can carry on real-time response to unexpected events. Besides, the scheduling process will not become chaotic or out of control because of frequent modification, so it is widely used in the field of scheduling.” [page 2860, section 1]
Regarding Claim 11:
Rasmussen in view of Hormann in further view of Jin, as shown above, discloses all the limitations of claim 8, upon which this claim is dependent.
Rasmussen further teaches:
determining whether an inactivation apparatus of the at least one inactivation apparatus is available for processing the rack (From each washer 118 the vehicle 150 receives data, directly or indirectly via a main control unit, preferably by wireless communication and preferably continuously, representing information about the status of the washing cycle carried out by the respective washer 118. [col 6, lines 54-58]) and whether the rack is located at the first buffer storage (Based on this information the on-board control device OBCD directs, or is instructed to direct, the vehicle 150 across the floor towards a washer 180 which is either ready to receive the basket 116, or which first will be ready to receive the basket 116 [col 6, lines 58-62]; examiner notes that by previously directing the vehicle to the washer 180 that would , wherein if the inactivation apparatus of the at least one inactivation apparatus is determined to be available and the rack is located at the first buffer storage, transmitting instructions to the first robot to pick up the rack from the first buffer storage (examiner notes that in the art shown, the buffer storage space is right next to the washer, however as shown below the vehicle is able to move the rack from the vehicle waiting in the buffer storage area into the washer 180) and transport to the available inactivation apparatus of the at least one inactivation apparatus (Based on this information the on-board control device OBCD directs, or is instructed to direct, the vehicle 150 across the floor towards a washer 180 which is either ready to receive the basket 116, or which first will be ready to receive the basket 116, following which the vehicle 150 moves to the position shown in FIG. 3b in front of that washer 118. When the washer 118 is ready to receive the basket 116 the basket shifting device of the vehicle 150 engages the basket 116 and pushes it off the loading platform structure 172, preferably fully into correct position inside the washer 118 such that standard washers 118 without any basket shifting capability may be used. [col 6, line 54 - col 7, line 3]).
Regarding Claim 12:
Rasmussen in view of Hormann in further view of Jin, as shown above, discloses all the limitations of claim 8, upon which this claim is dependent.
	Rasmussen further teaches:
wherein if the full rack is located at the second buffer storage, transmitting instructions to the second robot to pick up the full rack from the [second buffer storage] and transport the full rack to the unloading station (As shown in FIG. 2c one or more further unmanned vehicles 150' are preferably in a similar manner requested to travel on the floor of the clean area C from the outlet opening/extraction doors of the washers 118 upon conclusion of a washing cycle, using third type control devices 105' (not shown in details) also allowing manual input of requests by the operators 101 and located at the processing stations 115'' in the clean area C. [col 10, lines 39-46]).
Jin further teaches:
determining whether a full rack is located at the second buffer storage (Each sorting station or filling station can only service one robot at a time. If another robot wants to be serviced at an occupied station, it must wait in line out of the station. Every station services robot according to the first come first service order acceptance and the sorting station keeps 7 orders limit. [page 2861, section 3]; q : the length of waiting queue of sorting station k [page 2861, section 3]),
second buffer storage (waiting queue of sorting station k [page 2861, section 3])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Rasmussen in view of Hormann to include the teachings as taught by Jin to aid in increased logistical efficiency because “Fully reactive scheduling can carry on real-time response to unexpected events. Besides, the scheduling process will not become chaotic or out of control because of frequent modification, so it is widely used in the field of scheduling.” [page 2860, section 1]
Regarding Claim 13:

Rasmussen further teaches:
generating a request at the unloading station for a pick up of an empty rack at the unloading station (fic 2c; using third type control devices 105' (not shown in details) also allowing manual input of requests by the operators 101 and located at the processing stations 115'' in the clean area C. [col 10, lines 39-46]), and transmitting instructions to the second robot to pick up the empty rack at the unloading station (fig. 2c; As shown in FIG. 2c one or more further unmanned vehicles 150' are preferably in a similar manner requested to travel on the floor of the clean area C from the outlet opening/extraction doors of the washers 118 upon conclusion of a washing cycle, [col 10, lines 39-43])  and transport the empty rack to the return line for returning the empty rack to the soiled area (fig. 2c; a vehicle can be seen returning rack 116 back to dirty area).
Regarding claim 15:
Rasmussen in view of Hormann and Jin, as shown above, discloses all the limitations of claim 6, upon which this claim is dependent.
	Hormann further teaches:
the first buffer storage comprises at least one of a table or a shelf (drop-off buffer is made out of a walled shelf that the bin is deposited into.).
Regarding claim 16:
Rasmussen in view of Hormann and Jin, as shown above, discloses all the limitations of claim 8, upon which this claim is dependent.
	Hormann further teaches:
the first buffer storage comprises at least one of a table or a shelf (drop-off buffer is made out of a walled shelf that the bin is deposited into.).
Regarding Claim 18:
Rasmussen in view of Hormann and Jin, as shown above, discloses all the limitations of claim 6, upon which this claim is dependent.
	Rasmussen further teaches:
wherein the computer system is separate and distinct from the robot (From each washer 118 the vehicle 150 receives data, directly or indirectly via a main control unit, preferably by wireless communication and preferably continuously, representing information about the status of the washing cycle carried out by the respective washer 118. Based on this information the on-board control device OBCD directs, or is instructed to direct, the vehicle 150 [col 6, lines 54-60]; examiner notes that it can be reasonably inferred that the “main control unit” is separate and distinct from the robot since it is meant to communicate and connect all the washers and robots and communicated though wireless transmissions, which would not be required if it were integral to the robot.).
Regarding Claim 20:
Rasmussen in view of Hormann and Jin, as shown above, discloses all the limitations of claim 6, upon which this claim is dependent.
	Rasmussen further teaches:
wherein transmitting instructions comprises wirelessly transmitting the instructions (From each washer 118 the vehicle 150 receives data, directly or .
Claims 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen (U.S. Pat. No. 10716870) in view of Hormann (NPL, Carousel Port) Jin (NPL, Dynamic Scheduling of Mobile-Robotic Warehouse Logistics System) in further view of Liu (NPL, An Application of Charging Management for Mobile Robot Transportation in Laboratory Environments).
Regarding Claim 7:
Rasmussen in view of Hormann and Jin, as shown above, discloses all the limitations of claim 6, upon which this claim is dependent.
	Rasmussen in view of Hormann and Jin does not teach, however Liu teaches:
recharging the robot at a docking station (a fully automated charging station: This station should have the functions of auto-docking and auto-recharging. When a mobile robot reaches an expected position where the charging station is installed, the robot can do charging automatically [page 1, section I]; fig. 4) in the clean area (examiner notes that the clean and dirty areas are isolated so it would inherently require that a docking station be installed in both the clean and dirty area).
Rasmussen in view of Hormann and Jin to include the teachings as taught by Liu since robots require a power source to operate. 
Regarding Claim 9:
Rasmussen in view of Hormann and Jin, as shown above, discloses all the limitations of claim 8, upon which this claim is dependent.
	Rasmussen in view of Hormann and Jin does not teach, however Liu teaches:
recharging the first robot at a first docking station (a fully automated charging station: This station should have the functions of auto-docking and auto-recharging. When a mobile robot reaches an expected position where the charging station is installed, the robot can do charging automatically [page 1, section I]; fig. 4) in the soiled area (examiner notes that the clean and dirty areas are isolated so it would inherently require that a docking station be installed in both the clean and dirty area).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Rasmussen in view of Hormann and Jin to include the teachings as taught by Liu since robots require a power source to operate. 
Regarding Claim 10:
Rasmussen in view of Hormann and Jin, as shown above, discloses all the limitations of claim 8, upon which this claim is dependent.
	Rasmussen in view of Hormann and Jin does not teach, however Liu teaches:
recharging the second robot at a second docking station (a fully automated charging station: This station should have the functions of auto-docking and auto-recharging. When a mobile robot reaches an expected position where the charging  in the clean area (examiner notes that the clean and dirty areas are isolated so it would inherently require that a docking station be installed in both the clean and dirty area).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Rasmussen in view of Hormann and Jin to include the teachings as taught by Liu since robots require a power source to operate. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665